Citation Nr: 0302166	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  99-01 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bone and joint 
pains as manifestations of an undiagnosed illness. 

2.  Entitlement to service connection for fatigue as a 
manifestation of an undiagnosed illness. 

3.  Entitlement to service connection for headaches as 
manifestations of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and her husband


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from May 28 through 
September 2, 1987, and from November 28, 1990, through June 
21, 1991.  The veteran's service included duty in South West 
Asia from December 13, 1990, to February 26, 1991, during the 
Persian Gulf Conflict.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of May 29, 1998, by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
bone and joint pains, fatigue, and headaches as 
manifestations of an undiagnosed illness.  The notice of 
disagreement was received in October 1998 and a statement of 
the case was issued in December 1998.  The veteran filed her 
substantive appeal (VA Form 9) in February 1999.  The veteran 
and her husband testified at a hearing at the RO on February 
25, 1999, in connection with her appeal as to the three 
issues.

During the course of her appeal, the veteran filed claims 
involving a number of additional issues, which were 
adjudicated by the RO in a rating decision of June 26, 1999.  
By that decision, the RO denied service connection for:  (1) 
posttraumatic stress disorder (PTSD), (2) chronic fatigue 
syndrome as a manifestation of an undiagnosed illness, (3) a 
musculoskeletal disability involving the knees, hips, 
shoulders, back and neck as a manifestation of an undiagnosed 
illness, (4) nausea as a manifestation of an undiagnosed 
illness, (5) memory impairment as a manifestation of an 
undiagnosed illness, (6) abnormal blood work as a 
manifestation of an undiagnosed illness, (7) major 
depression.  The RO also found that new and material evidence 
sufficient to reopen claims for headaches and for 
disabilities of the right and left knees had not been 
submitted and that there was no basis for the assignment of a 
compensable rating for Graves' disease.  The veteran filed a 
timely notice of disagreement and in August 1999 the RO 
issued an original statement of the case addressing these 
additional issues.  The cover letter advised that the filing 
of a formal appeal, VA Form 9, was required if the veteran 
wished to continue her appeal.  Instructions accompanying the 
VA Form 9 advised that the substantive appeal should be filed 
within 60 days of the date of mailing of the statement of the 
case.  No substantive appeal was thereafter received from the 
veteran, and the appeal was forwarded to the Board in 
December 2001.  

The formal requirement that a claimant perfect an appeal to 
the Board by the filing of a substantive appeal is part of a 
clear and unambiguous statutory and regulatory scheme.  Roy 
v. Brown, 5 Vet. App. 554, 556 (1993).  The filing of a 
substantive appeal is subject to time limits.  A substantive 
appeal must be filed within 60 days from the date of mailing 
of the statement of the case or a supplemental statement of 
the case, or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 U.S.C.A. 
§ 7105(b)(1)(d)(3); 38 C.F.R. § 20.302(b)(c) (2002); Machado 
v. Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991).  In the 
absence of a timely appeal, the Board does not have 
jurisdiction to review the additional issues adjudicated in 
June 1999.  It should be noted that although the veteran's 
representative submitted a January 2002 brief which lists the 
additional issues, and those issues only, as the matters 
alleged to be before the Board, that document cannot 
constitute a substantive appeal because it was not submitted 
to the RO as required by VA regulations.  38 C.F.R. § 20.301 
(2002).  The purpose of its submission was to present 
argument in support of the appeal, not to satisfy the 
preliminary jurisdictional requirement.  

The record does not show circumstances which would warrant 
the exercise of the Board's authority to waive the 
requirement that a substantive appeal be timely filed.  See 
Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) (citing Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993)) (failure to file a timely 
"Form 1-9" substantive appeal does not automatically 
foreclose an appeal, render a claim final, or deprive the 
Board of jurisdiction); see also 38 C.F.R. §§ 20.202, 
20.301(a) (2002) (substantive appeal may be filed by 
"correspondence containing the necessary information," 
received from either the appellant or his/her 
representative).  The veteran was given complete and accurate 
information at the time of the August 1999 statement of the 
case explaining the filing requirement in full.  Nearly two 
and one half years thereafter elapsed before the case was 
forwarded to the Board, during which period neither the 
veteran nor her representative communicated with the VA or 
otherwise expressed any apparent intention to pursue the 
appeal as to these additional issues.  In the absence of any 
indication of an active pursuit of the appeal by the veteran, 
the Board does not believe that the interests of judicial 
fairness or economy favor the continuation of appellate 
review of these claims in the face of the veteran's failure 
to comply with this critical element of the procedural 
development specified by law.  

During the pendency of the appeal there has been a change in 
the law with regard to the criteria for establishing 
entitlement to service connection for disabilities for 
Persian Gulf War veterans with certain chronic disabilities.  
Effective March 1, 2002, the Veterans Education and Benefits 
Expansion Act of 2001, Public Law 107-103, liberalizes the 
criteria for establishing service connection for various 
disorders, including, in pertinent part, by authorizing the 
granting of service connection for medically unexplained 
chronic multisymptom illnesses, including fibromyalgia and 
chronic fatigue syndrome.  The revised provisions of the law 
are applicable to the present claim for the period since 
March 1, 2002, but not earlier.  See 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114 (2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The Board will therefore consider 
the claim under the new law for the period since March 1, 
2002, only.  In view of the determination made herein, the 
question of whether the veteran is entitled to separate 
service connection for multiple bone and joint pain, fatigue 
and or headaches as manifestations of undiagnosed illness is 
moot as to that period.  For the period before March 1, 2002, 
the veteran's entitlement to service connection will be 
considered under the provisions of law relating to 
undiagnosed illnesses in effect before that date and its 
implementing regulation.  See Public Law 103-446; 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317 (2001).  

Pursuant to authority granted by newly promulgated VA 
regulations, the Board has undertaken additional evidentiary 
development before adjudicating the issues on appeal.  See 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  At the direction of the Board, additional 
treatment records were obtained and the veteran underwent a 
VA rheumatology examination.  The Board will proceed to 
consider this new evidence in association with all of the 
evidence of record in reviewing the issues on appeal.  


FINDINGS OF FACT

1.  The medical evidence of record establishes that the 
veteran has a medically unexplained chronic multisymptom 
illness diagnosed as fibromyalgia.  

2.  Fibromyalgia was first documented several years after 
separation from the veteran's last period of active military 
service.

3.  During the period before March 1, 2002, the veteran had 
bone and joint pains associated with a known diagnosis rather 
than an undiagnosed illness.  

4.  During the period before March 1, 2002, the veteran 
fatigue associated with a known diagnosis rather than an 
undiagnosed illness.  

5.  During the period before March 1, 2002, the veteran had 
headaches associated with a known diagnosis rather than an 
undiagnosed illness.  


CONCLUSIONS OF LAW

1.  Under the law in effect since March 1, 2002, a medically 
unexplained chronic multisymptom illness diagnosed as 
fibromyalgia may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1117(g) (West Supp. 2002); 38 C.F.R. 
§ 3.317(b) (2002); Veterans Education and Benefits Expansion 
Act of 2001, Public Law 107-103, § 202.  

2.  Under the law in effect before March 1, 2002, bone and 
joint pains due to an undiagnosed illness were not incurred 
in or aggravated by service.  38 U.S.C.A. § 1117 (West Supp. 
2001); 38 C.F.R. § 3.317 (2001).  

3.  Under the law in effect before March 1, 2002, fatigue due 
to an undiagnosed illness was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1117 (West Supp. 2001); 38 C.F.R. 
§ 3.317 (2001).  

4.  Under the law in effect before March 1, 2002, headaches 
due to an undiagnosed illness were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1117 (West Supp. 2001); 
38 C.F.R. § 3.317 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background  

Service medical records show that on an examination in April 
1986 for enlistment into the Army Reserve, the veteran 
reported a history of swollen or painful joints on the 
medical history form.  It was reported that she had had shin 
splints a year earlier in college.  She had recovered and had 
no further problems.  Service medical records from the first 
period of service show that the veteran was treated in May 
1986 for a left wrist injury.  She was treated in June 1967 
for a left ankle injury.  

Records from the second period of active service show the 
veteran was treated in September and October 1990 for 
chondromalacia of the right knee.  In December 1990 she was 
treated for headaches.  It was noted she had a history of 
"stress versus migraine" headaches.  She was given medication 
and was to receive follow up care from a private physician.  

The veteran filed her original claim for VA disability 
compensation in July 1993.  VA outpatient treatment records 
dated from May 1992 to July 1993 refer to treatment for 
various disorders.  In May 1992 the veteran requested 
treatment for hyperthyroidism.  A history of chondromalacia 
was noted.  Clinical assessments of probable lymphocytic 
thyroiditis (post partem) and depression were reported.  She 
was subsequently seen on numerous occasions in a mental 
health clinic for depression.  Her complaints included 
fatigue and decreased energy.  In an undated entry, 
apparently in approximately October 1992, the veteran had 
various complaints, including fatigue.  She was scheduled for 
a Persian Gulf registry examination.  The following day she 
reported that she was much improved.  The record is not clear 
as to whether the examination was performed.  A November 1992 
entry contains the inscription "see Persian Gulf exam" but no 
report of such an examination is of record.  In January 1993 
the veteran's complaints included daytime fatigue.  

In March 1994 the veteran filed a claim for service 
connection that cited additional disabilities, including 
pains of the bones and joints, fatigue, and headaches, 
claimed to have been manifest since June 1992.  At a VA 
general medical examination performed in July 1994, the 
veteran related that since being ordered to Saudi Arabia and 
put on regular duty, she had experienced "all over" body 
fatigue, joint muscle spasms and joint pains in her back, 
knees and shoulders.  This happened once per week and gave 
her severe headaches.  Examination of each of the bodily 
systems was reported as normal.  The diagnosis was normal 
examination.  

By a rating decision of June 1996, the RO, among other 
determinations, denied service connection for bone and joint 
pains, fatigue, and headaches.  

In May 1998 the RO reviewed the veteran's claim for bone and 
joint pain, fatigue and headaches as manifestations of 
undiagnosed illness under the provisions of All Stations Fast 
Letter 96-93 dated September 16, 1996.  The claims were again 
denied and the veteran was so notified.  

The veteran testified at a hearing at the RO in February 
1999.  She stated that she had been going to the VA Medical 
Center in Muskogee since about March 1992 for treatment of 
joint pain for which she had been given various medications, 
including Naprosyn, Darvocet or Darvon.  She related that she 
had had private treatment from three or four physicians for 
joint pain.  Her husband testified that he had taken the 
veteran to the doctor during the last two years because there 
were times when she could not function or drive safely.  She 
expressed the belief that the VA examination of August 1994 
was a Persian Gulf Registry examination.  With respect to 
fatigue, the veteran testified that there had not been a 
diagnosis of chronic fatigue syndrome.  She had not been 
treated formally for fatigue.  She indicated that the fatigue 
had been addressed through her visits to a mental health 
clinic through reduction of stress and increasing her energy 
through mental health.  Her husband testified that there were 
days when the veteran felt well but that if she got up and 
did much of anything, she was incapacitated.  After two hours 
of cleaning house she would be in bed for the rest of the 
day.  With respect to headaches, she acknowledged that she 
had had headaches before service.  

The veteran submitted into the record at the hearing a 
February 1999 statement from her mother, who stated that 
since returning from the Persian Gulf in 1991, there had been 
a drastic change in the veteran's health.  Problems that 
began after she returned from Saudi Arabia included pain in 
her joints.  

VA outpatient treatment records dated from February 1993 to 
December 1998 were subsequently received.  Treatment entries 
contain references to complaints of pain in various joints, 
including the knees, hips, and back.  Additional lay 
statements were received in March 1999 from N. G. Reid and J. 
Czerwinski, service associates of the veteran, in support of 
her claim.  

Medical records dated from November 1995 through September 
1998 from an unidentified private medical facility were 
received in March 1999.  The veteran was seen on several 
occasions in April 1997 for somatic dysfunction.  

The veteran underwent a VA general medical examination in 
April 1999.  She complained that she had had pain everywhere 
over most parts of her body for several years, at least since 
the early 1990's, and had pain somewhere every day -- she had 
pain in most of her joints every day but not necessarily 
everywhere every day.  She took a number of medications, 
including a medication for fatigue.  She complained of 
headaches.  She stated that she could not finish school to 
become a nurse because of her fatigue and weakness.  She 
stated that she had chronic fatigue and pain most prominently 
in the shoulders, back, neck and knees.  X-rays had always 
been negative.  She stated that she would wake up every day 
with a mild headache, sometimes with more severe headaches 
accompanied by nausea.  She had at least one severe headache 
per week lasting from 24 to 36 hours, which was helped by 
medication.  The diagnoses included history of Graves' 
disease, now resolved; chronic fatigue syndrome, and chronic 
headaches.  The claims folder was not available to the 
examiner.  The examiner commented that the diagnoses included 
chronic fatigue syndrome and polyarthralgia but that he was 
not able to find arthritis of any joints by either physical 
examination or X-ray.  

Additional VA outpatient treatment records covering the 
period from May 1998 to February 2001 were obtained by the 
Board.  Treatment entries refer to complaints of multiple 
joint pain involving the right knee, or hip and other joints.  
Treatment consisted of heat and exercise.  The veteran was 
seen in November 1999 for complaints of generalized body 
aches and pains with intermittent low-grade fever and nausea.  
She was currently seeing a civilian physician for these 
symptoms and no diagnosis had been made.  The assessment was 
chronic pain syndrome.  The need to rule out lupus, chronic 
fatigue syndrome, and fibromyalgia was noted.  Treatment 
entries also report treatment for Grave's disease of seven 
years' duration manifested by numerous somatic complaints.  
Chronic headaches were noted in February 2001.  

The veteran underwent an examination by a VA rheumatologist 
in September 2002.  She complained of chronic pain and 
fatigue that she was convinced were related to Desert Storm.  
She complained that since her return from Desert Storm in 
February 1991, she had had pain all over which was ranked 
from one or two on a scale of 10 to seven out of 10 on bad 
days.  She claimed that the pain was bad for "a couple 
months" then improved for "a couple of weeks."  It was not 
related to weather changes.  She complained of frequent 
headaches that were severe at least weekly.  She took 
medication for pain.  She reported that she slept poorly and 
did not feel well rested in the morning.  On examination, all 
fibromyalgia tender points were active except for the knees.  
The clinical assessment was "fibromyalgia--probable cause of 
most [symptoms]."  The examiner noted that the veteran's 
claims file was consistent with this diagnosis.  

Preliminary matter -- the Veterans Claims Assistance Act of 
2000  

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)) which redefines VA 
obligations with respect to notice and duty to assist.  
Regulations implementing the VCAA have been enacted.  The VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which do not apply 
in this case, the implementing regulations are also effective 
November 9, 2000.  The regulations are applicable in this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2002) (the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim).  

The applicable law and regulations and the inadequacy of the 
evidence of record as a basis for the granting of service 
connection for the disabilities at issue were explained to 
the veteran in the statement of the case and in the 
supplemental statement of the case.  Efforts have also been 
made to satisfy further notification requirements set forth 
in the United States Court of Appeals for Veterans Claims' 
(Court) decision in the case of Quartuccio v. Principi, 
6 Vet. App. 183 (2002), which specifies that the veteran must 
be given notice of the evidence and information necessary to 
substantiate his claim and be informed of which portion of 
the evidence is to be provided by the claimant and which part 
VA will attempt to obtain on behalf of the claimant.  See 
also 38 U.S.C.A. § 5103 (West Supp. 2002).  

The record shows that by a letter dated in March 1998, the RO 
requested that the veteran provide evidence necessary to 
adjudicate her claim for service connection for a disability 
claimed to be due to an undiagnosed illness.  Specific forms 
of both medical and nonmedical evidence were itemized.  At 
the February 1999 hearing, the subject of procurement of 
private treatment records was discussed at length by the 
hearing officer, the veteran, and her representative, and it 
was agreed that the veteran would provide signed releases so 
that the hearing officer could proceed to develop the case.  
No authorization forms were subsequently received.  It is 
clear from the substance of the hearing that all parties had 
a clear understanding of what evidence was required to 
support the claim, the process by which it was to be 
obtained, and who was to do what.  The agreement that the 
hearing officer would obtain additional evidence while in 
receipt of signed releases from the veteran represented a 
mutually acceptable allocation of the responsibility for 
obtaining relevant evidence between the veteran and the VA.  
A similar plan of action was put into place by the Board's 
development memorandum, a copy of which was furnished to the 
veteran.  The Board finds that the procedure discussed at the 
hearing and set forth in the Board's memorandum were adequate 
to satisfy the Quartuccio requirements.  

The VCAA also requires that VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. 
§ 5103A).  

With respect to the duty to assist, the record reflects that 
the RO has obtained all of the veteran's service medical 
records and VA outpatient treatment records dated through 
early 1998 and has accorded her a VA examination in 
connection with her claim.  Pursuant to the Board's 
regulatory authority to develop the record, the Board has 
obtained additional outpatient records and conducted an 
examination to obtain answers to medical questions arising in 
the appeal.  

The record does not identify any additional private medical 
records that might be obtained.  The record reflects that the 
veteran has been followed by private physicians over the 
years, but despite her proclaimed willingness to submit 
authorizations for the release of private medical records, 
she has at no time provided the comprehensive itemization of 
her health care providers that full development of the 
evidence would require and has not followed through on her 
stated intention to submit the releases.  The Board is unable 
to obtain documentation of such treatment without the active 
cooperation of the veteran, and is not under any obligation 
to attempt to do so.  The duty to assist in the development 
and adjudication of a claim is not a one-way street.  The 
VA's 'duty' is just what it states, a duty to assist, not a 
duty to prove a claim with the claimant only in a passive 
role.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), aff'd 
on reconsideration 1 Vet. App. 406 (1991); Wamhoff v. Brown, 
8 Vet. App. 517, 522 (1996).  Moreover, under the VCAA, VA is 
not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); see also Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (when there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the claimant in substantiating his 
claim, the VCAA does not apply).  In the absence of further 
information from the veteran, the Board is unable to identify 
any avenues of further evidentiary development that would be 
potentially fruitful in substantiating her claim.  

In light of the foregoing, the Board finds that under the 
circumstances of this case, the VA has satisfied the 
notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the veteran's behalf.  

Legal Criteria

Service connection may be established for disability that is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 2001).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (2001).  VA regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446. That 
statute, in part, added a new section 1117 to Title 38, 
United States Code. Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War. In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non- 
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid. In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War. In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001. This extension of the presumptive period was adopted as 
a final rule in March 1998, and on October 21, 1998, Public 
Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness.

In November 2001, VA issued an interim final rule that 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006. This interim rule 
became effective November 9, 2001, with the comment period to 
end January 8, 2002.

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001," 
Public Law 107-103, which amends various provisions of 38 
U.S.C. §§ 1117 and 1118, effective March 1, 2002.  See 66 
Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) (to be codified at 38 
C.F.R. § 3.317(a)(1)(i)).  

Under the revised provisions of 38 U.S.C.A. § 1117, the 
Secretary may pay compensation to a Persian Gulf veteran who 
has a qualifying chronic disability that became manifest 
during service on active duty in the Armed Forces in the 
Southwest Asia Theater of Operations during the Persian Gulf 
war, or, to a degree of 10 percent or more during the 
presumptive period established by the Secretary of Veterans 
Affairs.  For purposes of this section, the term "qualifying 
chronic disability" means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): (A) an undiagnosed illness, (B) a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, (C) any 
diagnosed illness that the Secretary determines by regulation 
warrants a presumption of service connection.  See 
38 U.S.C.A. § 1117(a)(1) as amended by § 202 of HR 1291, PL 
107-103.  

For purposes of this section, signs or symptoms that may be a 
manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following:  (1) fatigue, (2) 
unexplained rashes or other dermatological signs or symptoms, 
(3) headache, (4) muscle pain, (5) joint pain, (6) 
neurological signs and symptoms, (7) neuropsychological signs 
or symptoms, (8) signs or symptoms involving the upper or 
lower respiratory system, (9) sleep disturbances.  
38 U.S.C.A. § 1117(g) as amended by § 202 of HR 1291, PL 107-
103).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to the following: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b) (2001).

Entitlement to service connection for bone and joint pains, 
fatigue and headaches as manifestations of an undiagnosed 
illness under the revised entitlement criteria in effect 
since March 1, 2002.  

The disability for which service connection is claimed 
consists of multiple joint pains, chronic fatigue and 
headaches which the veteran claims to have developed 
following her period of service in the Persian Gulf.  Service 
connection has been separately denied for a number of other 
disorders claimed to be manifestations of undiagnosed 
illness.  

With respect to the period since March 1, 2002, the veteran's 
claim benefits from the newly enacted provisions of the 
Veterans Education and Benefits Expansion Act of 2001 which 
substantially expand the criteria for the payment of 
compensation for certain types of illnesses, including 
chronic fatigue syndrome and fibromyalgia, which may now be 
classified as undiagnosed illnesses within the meaning of the 
Persian Gulf War Veterans Act of 1994.  Under the original 
provisions of 38 U.S.C.A. § 1117 established by the Veterans 
Benefits Improvements Act of 1994, Public Law 103-446, a 
veteran who had a disability for which physicians had 
assigned a diagnosis was precluded from establishing service 
connection for such disability as an undiagnosed illness 
under § 1117, even if that diagnosis was merely a descriptive 
label for a collection of unexplained symptoms.  (See 
discussion below).  The new legislation enlarged the list of 
compensable conditions to include "medically unexplained 
chronic multisymptom illness defined by a cluster of signs or 
symptoms" that otherwise could not be connected conclusively 
to specific wartime exposure residuals compensable under 
other existing statutory bases.  

In selecting the statutory language, it was the intent of 
Congress to ensure eligibility for chronically disabled Gulf 
War veterans in the absence of a conclusive pathophysiology 
or etiology despite a diagnostic label by a clinician.  The 
revised definition encompasses a variety of unexplained 
clinical conditions, characterized by overlapping symptoms 
and signs that share features such as fatigue, pain, 
disability out of proportion to physical findings, and 
inconsistent laboratory abnormalities.  Chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome are the 
most common diagnoses falling within this definition and are 
specifically enumerated in the statutory language.  Other 
conditions that may be characterized similarly include other 
chronic musculoskeletal pain disorders and chronic headache 
disorders.  The intent of the legislation is to give guidance 
to the Secretary rather than to limit eligibility.  Congress 
did not intend to limit the definition to syndromes that can 
be clinically or scientifically linked to Gulf war service 
based on current evidence, nor did it intend to include 
chronic multisymptom illnesses of partially understood 
etiology and pathophysiology such as diabetes or multiple 
sclerosis.  For further clarification, see the Joint 
Explanatory Statement on HR 1291, 147 Cong. Rec. S13227, 
S13238.  

The evidence obtained pursuant to the Board's development 
procedures includes VA outpatient treatment records and a VA 
rheumatology report that contain diagnoses of fibromyalgia.  
These diagnoses are the most recent diagnostic determinations 
in the record and are uncontradicted.  They are based on 
diverse symptomatology that typifies the medically 
unexplained chronic multisymptom illness that the new 
legislation was enacted to recognize as service-connectable 
disability.  

Consequently, the Board finds that under the provisions of 
the new law, the granting of service connection for 
fibromyalgia is warranted for the period since March 2, 2002, 
when the legislation became effective.  It should be noted 
that, on the basis of VA outpatient treatment records and the 
September VA rheumatology examination, all of the veteran's 
symptoms of bone and joint pain, fatigue and headaches are 
deemed to be included within the grant of service connection 
for fibromyalgia.  

Entitlement to service connection for bone and joint pains, 
fatigue or headaches as an undiagnosed illness under the 
criteria in effect before March 1, 2002.  

The veteran claims that he has had one form of joint pain or 
another as well as complaints of fatigue and headache 
throughout the period since her Persian Gulf service.  
Chronic fatigue syndrome and chronic headaches were diagnosed 
at the VA examination of April 1999 and subsequent outpatient 
records show fibromyalgia as the best working diagnosis.  The 
record thus confirms the veteran's complaints concerning the 
existence of these symptoms but it also establishes by a 
preponderance of the evidence that such symptoms are 
attributable to a known diagnosis, fibromyalgia.  The 
September 2002 rheumatology examination that led to that 
diagnosis was based on review of records that cover the 
entire period of the veteran's claim and that can be read as 
uncontradicted evidence that bone and joint pains, fatigue 
and headaches were due to fibromyalgia long before the change 
of law on March 1, 2002.  There is no medical opinion of 
record suggesting that the symptoms were instead due to an 
undiagnosed illness.  

Under the criteria in effect before March 1, 2002, a 
diagnosis of chronic fatigue syndrome, fibromyalgia or any 
other disorder is fatal to a claim for service connection for 
disability as an undiagnosed illness within the meaning of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Though admittedly 
ill-defined, fibromyalgia is still a diagnosis.  The VA 
General Counsel has held that signs and symptoms medically 
attributed to a diagnosed disability, including a "poorly 
defined disease such as chronic fatigue syndrome or 
fibromyalgia" do not qualify for the Persian Gulf War 
presumption of service connection.  VAOPGCPREC 8-98.  In 
addition, the record does not contain any express diagnostic 
judgment by a medical professional before March 1, 2002, that 
the veteran's symptoms were due to an undiagnosed illness.

The preponderance of the relevant evidence of record is 
therefore against the claim for service connection for bone 
and joint pain, fatigue and headaches as manifestations of an 
undiagnosed illness before March 22, 2002.  Since the 
positive and negative evidence is not in relative equipoise, 
the benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 1991).


ORDER

Service connection for fibromyalgia is granted under the law 
in effect since 
March 1, 2002.  

Service connection for bone and joint pains as manifestations 
of an undiagnosed illness before March 1, 2002, is denied.  

Service connection for fatigue as a manifestation of an 
undiagnosed illness before March 1, 2002, is denied.  

Service connection for headaches as a manifestation of an 
undiagnosed illness before March 1, 2002, is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

